Russell, J.
1. Several persons were jointly indicted, jointly tried, and jointly convicted. All but two of the defendants voluntaiily complied with the judgment and sentence of the court, and these two filed a joint motion for a new trial, which was overruled, and they brought the case to this court on a joint writ of error from the judgment overruling. their motion for a new trial. Seld, that, having been jointly indicted, jointly tried, and jointly convicted, they had the right to bring a joint writ of error to this court to review the judgment overruling their joint motion for a new trial. The fact that the others who were jointly indicted and convicted with them failed to join them in the motion for a new trial, but voluntarily complied with the judgment and sentence of the court, does not affect the right of those who do except.
2. The brief 'of evidence fails to show any proof of venue, and for this reason alone this court is compelled to grant a new trial.

Judgment reversed.